Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 08/30/2021 and 03/03/2022. Claims 1-20 are pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/504,010, filed on 07/05/2019.

Information Disclosure Statement
The information disclosure statement filed 12/09/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,122,572. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 1 Claims
‘572 Patent Claim 1 Claims
A signal transmission method, comprising:
A signal transmission method comprising:
transmitting, by a second wireless network device, indication information to a terminal device,
receiving, by a user equipment (UE), indication information from a second wireless network device,
wherein the indication information explicitly indicates that spatial information of a first signal is a reference for spatial information of an uplink control signal to be received from the terminal device,
wherein the indication information indicates that spatial information of a first signal is a reference for spatial information of an uplink control signal,
wherein the first signal is a non-zero-power reference signal used for obtaining channel state information or a synchronization signal;
wherein the first signal comprises: a non-zero-power reference signal for obtaining channel state information or a synchronization signal;
transmitting, by a first wireless network device or by the second wireless network device, the first signal to the terminal device; and
receiving, by the UE, the first signal from the second wireless network device;
receiving, by the first wireless network device, the uplink control signal from the terminal device, wherein the spatial information of the first signal is a reference for the spatial information of the uplink control signal.
determining, by the UE, the spatial information of the uplink control signal according to the spatial information of the received first signal; and transmitting, by the UE, the uplink control signal according to the determined spatial information of the uplink control signal.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially similar limitations of those in claim 1 of the ‘572.  There is a difference between the claims depicted in the bolded words.  The difference is determined to be obvious because the limitations depicted in the bolded words appear to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to draft claims in a later-filed application from reading claims in an early-filed application issued into a patent using different wording but meaning is the same.  The motivation for doing so would be to seek a well-rounded protection for a disclose invention.
As per dependent claims 2-7, the claims are deemed obvious over the dependent claims 3, 4, 5, 6, 2, and 6 of the ‘572 patent, respectively for the same rationales applied to base claim 1 as above discussed.  In addition and pertaining the dependent claim 7 of the instant application, it is determined to be an obvious variation of the claimed limitations of claim 6 of the ‘572 patent between claiming path loss and timing advance because in paragraph [0245] of the instant application it is disclosed in verbatim that “… ... Because a path loss and/or a timing advance are/is also related to a spatial domain relationship, on condition that the UE determines the first signal having a spatial domain relationship with the second signal, the UE may measure a downlink path loss by using a received power of the first signal, to determine an uplink transmit power of the second signal, or adjust a timing advance by using a receive time of the first signal, to determine a transmit time of the second signal."
As per group claims 8-13, the claims are deemed obvious over group claims 7-12 of the ‘572 patent for the same rationales applied to group claims 1-7 as above discussed.
As per group claims 15-20, the claims are deemed obvious over group claims 13-18 of the ‘572 patent for the same rationales applied to group claims 1-7 as above discussed.

Allowable Subject Matter
It is noted that claims 1-20 of the instant application claim variously and essentially similar limitations as those in claims 1-18 of the ‘572 patent.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al. (US 2018/0083680).
Islam et al. (US 2018/0131434).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 15, 2022